DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 20 are pending in the instant application.
Claims 2 – 5, 7 – 10, 12 – 15 and 17 – 20 are withdrawn.
Response to Applicant’s Remarks
Applicant’s amendments and remarks filed on December 23, 2020 have been entered.
The objection to the instant claim 1 is hereby withdrawn in view of Applicant’s amendment to replace the term “and” with the term “or” in the instant claim.
Regarding the rejection under 35 U.S.C 103 of the instant claims 1, 6, 11 and 16 as being unpatentable over US ‘535 (hereby referred to as Yu) in view of Lockhart, Applicant’s remarks have been considered and are addressed below:
	First, Applicant states that the cationic pharmaceutical active ingredients listed in paragraph [0048] of US ‘535 (hereby referred to as Yu) does not include pilocarpine. However, Examiner does not agree and notes that pilocarpine is listed as an example of the cationic pharmacologically active substance in paragraph [0048] (see, page 4, right column, lines 61-62) as presented below (emphasis added).

    PNG
    media_image1.png
    65
    638
    media_image1.png
    Greyscale

	Second, Applicant acknowledges that Yu teaches a long list of potential anionic “anchoring agents” and an even longer list of possible pharmacologically active substances. Despite the long list, Yu fails to teach hydrochloric acid as a possible anchoring agent. However, 
	Next, Applicant states that the claimed compounds at issue do not teach any sort of sustained release formula. However, the instant claim 16 explicitly recites (see, page 7, line 1) that the pharmaceutical composition (comprising a compound of claim 1) is for oral administration, delayed release or sustained release, ... (emphasis added). Even if said limitation was not recited in the instant claims, it is noted that the instant claims would only be directed towards the compounds of claim 1 or pharmaceutical composition comprising said compounds. Thus, the broadest reasonable interpretation of the instant claims would also encompass any compounds, regardless of whether said compounds would possess any releasing properties or not. Further, MPEP 2112.01 Sections (I) – (II) states (emphasis added):
	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)”

cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.”

	Finally, on pages 11-12, Applicant states that R-lipoic acid is highly unstable substance and sensitive to temperature, pH, humidity, light and moisture. They also performed a study comparing pilocarpine HCl with pilocarpine-R-lipoate to test its effect on H2O2-induced oxidative stress in human submaxillary salivary glands in cells. Applicant rely on the publication by Ikuta et al. as Exhibit A and the study results as Exhibit B to provide evidence. However, MPEP §716.01(c)(II) recites (emphasis added):
 “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration (…)”
MPEP §716.01(c)(I) also recites (emphasis added):
“Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.”
Therefore, the applicants’ arguments in view of Exhibits A-B are not sufficient and the rejection is hereby maintained
However, a new 2nd Non-Final action is hereby issued in order to address a nonstatutory double patenting rejection of the instant claims as being unpatentable over U.S. Patent No. 10,933,052 B2; and a provisional nonstatutory double patenting rejection of the instant claims as being unpatentable over copending Application No. 16/985,187.

Claim Rejection - 35 USC § 103
Statutory Authority:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejection:
Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20150265535 A1 (Yu) in view of the publication: Lockhart et al., Oral surgery oral medicine oral pathology, (1996), 82(5), pp. 517-524 (Lockhart).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Determining the Scope and Contents of the prior art.
	US ‘535 teaches (See, paragraphs [0017], [0041] and [0048])) a pharmaceutical composition comprising a sustained release of pilocarpine (compound of Formula I in the instant claims) as a cationic pharmacologically active substance and lipoic acid (variable RH in the instant claims) as an anionic anchoring agent. The ionic interaction between said active substance and said anionic anchoring agent is used to enhance the sustained release of the active substance (see, paragraph [0017]).
	The instant claim 1 is drawn towards the compound of Formula I, or pharmaceutically acceptable hydrates, solvates, prodrugs, enantiomers, or stereoisomers thereof, wherein RH is selected from one of the Markush groups, as recited in the instant claim.
	The instant claim 6 is drawn towards a pharmaceutical composition comprising a compound of claim 1 and a pharmaceutically acceptable carrier. The instant claim 11 is drawn towards the pharmaceutical composition of claim 6, wherein said pharmaceutical composition is for oral administration, delayed release or sustained release, transmucosal administration, syrup, topical administration, parenteral administration, injection, subdermal administration, oral solution, rectal administration, buccal administration or transdermal administration. The instant claim 16 is drawn towards the pharmaceutical composition of claim 11, wherein said pharmaceutical composition is formulated for the treatment of xerostomia, dry mouth or dry mouth in Sjӧgren’s syndrome.
Ascertaining the differences between the prior art and the claims at issue.
	US ‘535 does not explicitly teach an embodiment wherein, pilocarpine is explicitly selected as a cationic pharmacologically active substance, as recited in the instant claims.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	Lockhart teaches (See, pg. 523, Discussion: paragraphs 3-4) a method of administering 15 mg of controlled-release formulation of pilocarpine hydrochloride in order to treat xerostomia in subjects. Thus, a person having ordinary skill in the art would have been motivated to specifically select and administer pilocarpine in order to perform routine experimentation to enhance the releasing properties of said formulation to treat xerostomia. Therefore, U.S. Patent Publication 20150265535 A1 in view of the publication by Lockhart et al. render the instant claims 1, 6, 11 and 16 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 and 4 – 7 of U.S. Patent No. 10,933,052 B2 (Kandula-I).
	Kandula-I claims (see, claim 1) are drawn towards the compound of formula I as presented below:

    PNG
    media_image2.png
    359
    483
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    159
    455
    media_image3.png
    Greyscale

Specifically, Kandula-I also claims (see, claims 4 and 6) a pharmaceutical composition comprising at least one compound of claim 1 and a pharmaceutically acceptable excipient; and wherein, said composition is formulated for oral, nasal, topical, rectal, vaginal, aerosol or parenteral administration.
	Kandula-I discloses the compound of instant Formula I, wherein:
Pilocarpine is X+ in Kandula; and
RH is a lipoate salt (conjugate base of lipoic acid).

	The instant claim 1 is drawn towards the compound of Formula I, or pharmaceutically acceptable hydrates, solvates, prodrugs, enantiomers, or stereoisomers thereof, wherein RH is selected from one of the Markush groups, as recited in the instant claim.
	The instant claim 6 is drawn towards a pharmaceutical composition comprising a compound of claim 1 and a pharmaceutically acceptable carrier. The instant claim 11 is drawn towards the pharmaceutical composition of claim 6, wherein said pharmaceutical composition is for oral administration, delayed release or sustained release, transmucosal administration, syrup, topical administration, parenteral administration, injection, subdermal administration, oral solution, rectal administration, buccal administration or transdermal administration. The instant claim 16 is drawn towards the pharmaceutical composition of claim 11, wherein said pharmaceutical composition is formulated for the treatment of xerostomia, dry mouth or dry mouth in Sjӧgren’s syndrome.
	Therefore, the claims in U.S. Patent No. 10,933,052 B2 anticipate the instant claims 1, 6 and 11.
Claims 1, 6, 11 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 4 – 8 and 18 – 19 of copending Application No. 16/985,187 (U.S. Publication 20200375961 A1) (Kandula-II).
	Kandula-II claims (see, claim 7) a physical mixture comprising an antimuscarinic or an anticholinergic agent; and lipoic acid. Kandula-II also claims (see, claim 1) a pharmaceutical composition comprising an antimuscarinic or an anticholinergic agent; and lipoic acid. Specifically, Kandula-II also claims (see, claims 2, 18 and 19) a pharmaceutical composition comprising the antimuscarinic or anticholinergic agent (compound of Formula I), wherein said composition is formulated for oral, nasal, topical, rectal, vaginal, aerosol or parenteral administration and said composition is for the treatment of xerostomia, and burning mouth syndrome.
	Kandula-II discloses the compound of instant Formula I, wherein:
Pilocarpine is the structure of compound of Formula I in Kandula-II; and
RH is a lipoic acid.

	The instant claim 1 is drawn towards the compound of Formula I, or pharmaceutically acceptable hydrates, solvates, prodrugs, enantiomers, or stereoisomers thereof, wherein RH is selected from one of the Markush groups, as recited in the instant claim.
	The instant claim 6 is drawn towards a pharmaceutical composition comprising a compound of claim 1 and a pharmaceutically acceptable carrier. The instant claim 11 is drawn towards the pharmaceutical composition of claim 6, wherein said pharmaceutical composition is for oral administration, delayed release or sustained release, transmucosal administration, syrup, topical administration, parenteral administration, injection, subdermal administration, oral solution, rectal administration, buccal administration or transdermal administration.


Conclusion
Claims 1, 6, 11 and 16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626               

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626